Citation Nr: 0312849	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  01-06 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 RO decision that found that the 
veteran was not eligible for vocational rehabilitation 
benefits pursuant to Chapter 31.  This case was previously 
remanded to the RO for additional development in October 
2002.  The case is again before the Board.


REMAND

The Board remanded this case in October 2002 in order to 
allow the veteran to provide additional evidence to 
supplement his claim and to afford the RO the opportunity to 
comply with certain statutory and regulatory mandates.  

The RO wrote to the veteran in November 2002 and asked that 
he provide information/evidence to support his allegation of 
suffering a fall in October 2000, that this fall was related 
to his service-connected disability and that it was a factor 
in the termination of his employment.  The veteran was also 
requested to provide corroborating evidence of VA approval 
for him to take two computer courses at a local college and 
receive reimbursement for the costs of tuition and books.  
This letter was in compliance with the October 2002 remand.  

The RO did not advise the veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA) or provide the required notice 
under 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002), as directed in the October 2002 remand.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.[A.] § 5103(a) and 38 C.F.R. § 
3.159 to provide adequate notice).  The RO must provide the 
required notice and then comply with the statutory duty to 
assist under the VCAA.  

The veteran responded to the RO's letter in December 2002.  
He provided information regarding his fall in October 2000 
and his enrollment in computer courses and of his discussions 
with VA personnel regarding reimbursement for the courses and 
associated materials.  The information provided by the 
veteran gave additional details of the events previously 
alleged.  He did not provide any evidence to corroborate his 
contentions, such as a statement from his employer or the 
client that witnessed his fall, or of any contemporaneous 
record at the time of his telephone conversations with a VA 
employee that promised reimbursement.  The veteran said in 
his statement that he was asked by his employer if he would 
be willing to enroll in college computer courses to augment 
his abilities and so he did.  He said that the courses were a 
condition of employment.  However, he has not provided 
additional evidence, beyond his own assertions, to support 
that contention.  Corroborating evidence would be beneficial 
to his claim.

In the prior remand the Board noted that in an August 2000 
counseling report the psychologist stated that the veteran 
had an impairment of employability secondary to degenerative 
joint disease of the right knee and duodenal ulcer.  The 
disabilities were found to materially contribute to the 
impairment of the veteran's employment.  The veteran was not 
then employed and was determined to be eligible to 
participate in an employment assistance program to find a 
suitable job within his residual functional capacity.  The 
psychologist also stated that she had determined that the 
veteran had an employment handicap and a serious employment 
handicap because of his recent pattern of chronic involuntary 
unemployment.

The remand also noted that the February 2001 decision that 
denied the veteran's claim said that the veteran's 
employability was not impaired because he had overcome the 
effects by qualification for suitable employment.  The 
decision cited to the veteran's college degree and long 
history of employment.  The decision further stated that 
employment services could not be provided to the veteran 
because he left his last employment due to a reduction in 
force and not because of his service-connected disabilities.  
It was also determined that the veteran did not have an 
employment handicap and was not entitled to a program of 
services.  

There is no evaluation of record to show how the veteran has 
gone from having a serious employment handicap, as reported 
by the VRC in August 2000, to having no employment handicap 
at the current time.  Also, the evidence of record indicates 
that the veteran lost his employment in February 2000 as a 
result of that company going out of business, which appears 
to have nothing to do with the veteran's service-connected 
disability.  He was later afforded VA employment assistance 
after losing that job.  Yet, part of the basis for the denial 
of current benefits is that the veteran's most recent 
employment was terminated due to a reduction in force and not 
related to his service-connected disability.  The distinction 
made in the decision as to how the veteran's unemployability 
occurred in the two instances is not clear.  The loss of 
employment in both circumstances appears to have been related 
to actions taken by the veteran's employer.  If there is a 
distinction to be made, it must be made clear in any 
subsequent supplemental statement of the case (SSOC).

The remand went on to note that 38 C.F.R. § 21.51(g) (2002) 
states that if a veteran is found to not have an employment 
handicap, a separate determination of his eligibility for 
employment assistance will be made under 38 C.F.R. § 21.47 
(2002).  (emphasis added).  Further, 38 C.F.R. § 21.51(h) 
requires that the determination may only be made by a 
counseling psychologist in the Vocational and Rehabilitation 
and Employment Division.  There is no evidence that this 
determination was a made in accordance with the applicable 
regulations.  Again, as noted in the October 2002 remand, the 
February 2001 denial contains conclusory statements regarding 
the issue; there is no evidence that an evaluation was made 
by a counseling psychologist.  The reasons and bases for the 
decision is inadequate.

The January 2003 SSOC failed to provide any further 
discussion as to the basis for the denial of the veteran's 
claim.  The SSOC focused on the lack of evidence provided by 
the veteran.  Moreover, the VCAA was not noted and the 
applicable statutory and regulatory provisions were not 
included.  

In light of the above, the veteran's case is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The 
veteran should be specifically informed in 
accordance with 38 U.S.C.A. § 5103(a) of 
the information or evidence he needs to 
submit and of the information or evidence 
VA will obtain.  He should also be told of 
the time period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The veteran should be contacted and 
requested to provide corroborative 
evidence of the fall he suffered in 
October 2000 and any evidence that he 
feels supports his contention that this 
fall was related to his service-connected 
disability and that it was a factor in the 
termination of his employment.  He should 
also be informed of the need to submit 
corroborating evidence of any approval for 
him to take the two computer courses or 
promise of reimbursement for their cost.

3.  After undertaking any additional 
development and notification action 
consistent with the dictates of the VCAA, 
as deemed warranted by the record, the RO 
should ensure that a VRC makes the 
determinations as required by regulations 
and that the determinations are made a 
part of the record.  If the RO concludes 
that such determinations are not required 
in this case, a full explanation must be 
included in the SSOC.  The RO should 
thereafter re-adjudicate the veteran's 
claim of entitlement to Chapter 31 
benefits on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In re-
adjudicating this claim, the RO must 
provide adequate reasons and bases for its 
determination, citing to all governing 
legal authority, and addressing all issues 
and concerns that are noted in this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
VCAA.

After allowing time for response to the SSOC, and after the 
expiration of the period for response as set forth in 
38 U.S.C.A. § 5103(b), the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

